Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
October 2, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00780-CV



         IN RE VICTORIA I. OKO & UWAKWE C. OKO, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF INJUNCTION
                           County Court at Law No. 1
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-CCV-055306

                         MEMORANDUM OPINION

      On September 15, 2015, relators Victoria I. Oko and Uwakwe C. Oko filed a
petition for writ of injunction in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
enjoin Constable Ruben Davis of Precinct 2 in Fort Bend County, from evicting
relators from certain property pursuant to a writ of possession until this court
considers the appeal from the judgment awarding possession of the property to real
party in interest Junior Properties, LLC. 1

       Junior Properties brought an eviction action against relators in Justice of the
Peace Court, Precinct 2 of Fort Bend County.                     The justice court awarded
possession of the property to Junior Properties. Relators appealed the justice
court’s judgment to County Court at Law No. 1 in Fort Bend County. On August
13, 2015, the county court at law granted Junior Properties’ motion for summary
judgment and signed a final judgment awarding Junior Properties possession of the
property. The judgment further stated a writ of possession would issue if relators
did not vacate the premises by August 26, 2015. A writ of possession was issued
on September 1, 2015. A notice to vacate was served on relators on September 3,
2015, ordering them to vacate by September 5, 2015.

       The purpose of a writ of injunction is to enforce or protect the appellate
court’s jurisdiction. In re Olson, 252 S.W.3d 747, 747 (Tex. App.—Houston [14th
Dist.] 2008, orig. proceeding). The use of a writ of injunction is limited to cases in
which we have actual jurisdiction of a pending proceeding. Id. The appellate
court may grant injunctive relief if the failure to do so would result in the appeal
becoming moot and the subject matter being destroyed. Becker v. Becker, 639
S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.] 1982, no writ).




       1
          Although relators titled their petition “Original Petition for Writ of Mandamus,” we
construe it as a petition for writ of injunction because they are requesting injunctive relief from
this court.
                                                2
      Relators state that they filed a notice of appeal. However, there is no appeal
pending in this court from the judgment in the underlying case. Therefore, we do
not have jurisdiction over this original proceeding.

      Accordingly, we dismiss relators’ petition for writ of injunction for lack of
jurisdiction.


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                          3